DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 7 objected to because of the following informalities: there is an apostrophe symbol/character at the end of the claim.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 14-15 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 14 recites “the antenna works in coupled modes”. The limitation is ambiguous because it is unclear what “works” implies in the operation of the operation of the antenna. The Examiner recommends amending the claim to “the antenna is configured to operate in coupled modes” to overcome the rejection.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 20140266960 A1 (hereinafter “Xue”) in view of US 20180183148 A1 (hereinafter “Pan”).
Claim 1: Xue teaches an antenna comprising: a top patch (e.g., see 14 in FIG. 1); a ground substrate (e.g., see 16) defining a hole (e.g., a hole in 16 for coax 17, also see Para. 13); a feeding coaxial transmission line (e.g., see Para. 13) disposed to mate with the hole (as shown); two coupled radiating resonant cavities having two eigen-modes (wherein the cavity has two cavities due to center-fed, endfire radiation with resonant cavities on each side, e.g., see FIG. 5, see Para. 29, and has two eigen-modes since it resonates at two frequencies, e.g., see FIG 2, in addition see MPEP §§ 2112.01, 2114), wherein the coupled radiating resonant cavities are configured to form a beam (e.g., as shown in FIGS. 4-5); and wherein the antenna is configured for endfire radiation with vertical polarization (e.g., see Para. 28).
	Xue does not explicitly teach the feeding coaxial transmission line is a feeding cable (although it is likely).
	Nonetheless, Pan teaches an antenna comprising: a top patch (e.g., see 10 in FIG. 1); an optional ground substrate (e.g., see Para. 52); a ground plane (e.g., see 20) defining a hole (e.g., see hole for 30); a feeding cable (e.g., see 30, see Para. 53) 
	Before the effective filing date of the invention, it would have been obvious to a skilled artisan to utilize a feeding cable for the coaxial transmission line of Xue as taught by Pan in order to protect the feeding transmission line from interference while providing a flexible feed which can easily instantly navigate obstacles within electronics or devices.
	Claims 2-4: Xue does not explicitly teach wherein the feeding cable is wrapped with an absorber comprising a balun configured as a common mode choke on the feeding cable wherein the balun is a quarter wavelength sleeve balun as the common mode choke outside the cable.
	However Pan further teaches that a quarter wavelength choke balun (also known as a common mode choke or absorber choke) is added to the coaxial feeding cable (e.g., see Para. 65) in order to obtain a balanced current to reduce reflection and improve radiation performance as is well known in the art.
	Before the effective filing date of the invention, it would have been obvious to a skilled artisan to add a quarter wavelength common mode choke absorber on the outside of the feeding cable of Xue as taught by Pan in order to obtain a balanced current, reduce reflection of the feeding signal including impedance mismatches and improve radiation performance of the antenna.
	Claim 5: Xue does not teach wherein a length of the antenna is approximately a quarter wavelength in free space to enable endfire patterns.

	Before the effective filing date of the invention, it would have been obvious to a skilled artisan to form the length of the antenna of Xue is approximately a quarter wavelength in free space to enable endfire patterns in order to optimize the antenna pattern as taught by Pan or in order to adjust the frequency of operation of the antenna.
Claim 6: Xue teaches wherein the feeding cable provides a phase shift to the edge fields at one side to make the beam of the antenna pointing to the forward endfire at both even and odd mode (wherein edge fields endfire radiation pattern is resultant of an alternating current which produces phase shifts between normal even and odd mode operation of the patch antenna, also see MPEP § 2112.01, 2114).
Claim 7: Xue does not teach wherein the ground substrate is the same size as a top patch to avoid diffraction of the ground edges.
However, Pan further teaches the ground plane is the same size as the top patch (and thus the ground substrate, e.g., see Para. 73, 80) and experiments with the ground plane and height of substrate being the same size as the top patch to achieve optimal results.
Before the effective filing date of the invention, it would have been obvious to a skilled artisan to optimize the size the ground plane and therefore the ground substrate 
Claim 8: Xue does not explicitly teach wherein the ground substrate has a dielectric constant of 3.66 so that the length of the antenna is approximately equal to a quarter wavelength in free space, however Xue does teach the dielectric constant can be 2.33 (e.g., see Para. 13).
However, the Examiner takes Official/Judicial Notice that the dielectric constant in a microstrip patch antenna is a result effective variable for the frequency of operation is ‘old and well-known in the art’. In addition, Pan further teaches the length of the antenna is approximately a quarter wavelength in free space to enable endfire pattern (e.g., see Para. 6) and that the patch size can be adjusted for optimizing and tuning the antenna pattern and design requirements (e.g., see Para. 19, 56) such as frequency of operation as is well known in the art.
Before the effective filing date of the invention, it would have been obvious to a skilled artisan achieve a dielectric constant of 3.66 so that the length of the antenna is equal to a quarter wavelength through experimentation since the dielectric constant and the length of the patch is a result effective variable for the frequency of operation and other antenna characteristics in order to optimize.
Claim 9: Xue teaches further comprising a plurality of metal vias (e.g., see 20a-20d in FIG. 1) arranged in a line connecting the top patch to the ground substrate and are positioned at the center (Xue teaches vias circa center of the patch in accordance with the instant invention where the vias are not positioned at the center of the patch and only circa a center of the patch).

	Claim 11: Xue does not teach where the gap is about 5 millimeters, however Xue teaches wherein the gap is approximately 3.9mm (e.g., see Para. 22) and another gap between a different set of vias is 1.5 mm (e.g., see Para. 23) and thus, that the gap can vary as desired.
	Before the effective filing date of the invention, it would have been obvious to a skilled artisan to optimize the gap to achieve a 5 millimeter gap through experimentation since Xue teaches the gap spacing varies as desired in order to direct the radiation pattern of alter the electric and/or magnetic field effects of the radiation on the patch.
	Claims 12-13: Xue does not teach the metal vias have a spacing of about 3.2 millimeters or the metal vias have a diameter of about 1.6 millimeters. However, Xue teaches the metal vias have a spacing of about 3.9 millimeters and diameter of about 0.6 millimeters.
	Before the effective filing date of the invention, it would have been obvious to optimize the spacing and diameter of the metal vias to achieve 3.2 millimeters and 1.6 millimeters, respectively, through experimentation as desired since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only ordinary skill in the art.  In re Aller, 105 USPQ 233.

	Claim 15: Xue teaches wherein the coupling is either even mode or odd mode (wherein the patch operates at least in even or odd mode).
	Claim 16: Xue teaches wherein the ground substrate comprises of a dielectric material (e.g., see Para. 13).
	Claim 17: Xue teaches wherein the top patch comprises of a conductive material (being conductive and an antenna).
	Claim 18: Xue teaches wherein the feeding cable is back-fed to the antenna (e.g., as shown in FIGS. 1B of Xue and FIG. 2 of Pan).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Chinese Publication CN101145634A (Chen) teaches a patch antenna fed through a coaxial transmission line and having a plurality of metal vias.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMAL PATEL whose telephone number is (571)270-7443.  The examiner can normally be reached on Monday - Friday, 8:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/AMAL PATEL/Examiner, Art Unit 2845